Order entered May 6, 2014




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-14-00479-CV

                      SHARLET O. MITCHELL, ET AL., Appellants

                                                V.

          NUGGEHALI NEIL SATYU, MD, ZAHOUR AHMED, MD, Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-03855-D

                                            ORDER
       We GRANT court reporter Coral L. Hough’s May 2, 2014 extension motion and

ORDER the reporter’s record be filed no later than June 19, 2014. No further extensions will be

granted absent exigent circumstances.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE